 


109 HCON 316 IH: Raising awareness and encouraging prevention of stalking by establishing January 2006 as 
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 316 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Chabot submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Raising awareness and encouraging prevention of stalking by establishing January 2006 as National Stalking Awareness Month. 


Whereas an estimated 1,006,970 women and 370,990 men are stalked annually in the United States and, in the majority of such cases, the person is stalked by someone who is not a stranger;
Whereas 81 percent of women who are stalked by an intimate partner are also physically assaulted by that partner, and 76 percent of women who are killed by an intimate partner were also stalked by that intimate partner;
Whereas 26 percent of stalking victims lose time from work as a result of their victimization and 7 percent never return to work;
Whereas stalking victims are forced to take drastic measures to protect themselves, such as relocating, changing their addresses, changing their identities, changing jobs, and obtaining protection orders;
Whereas stalking is a crime that cuts across race, culture, gender, age, sexual orientation, physical and mental ability, and economic status;
Whereas stalking is a crime under Federal law and under the laws of all 50 States and the District of Columbia;
Whereas rapid advancements in technology have made cyber-surveillance the new frontier in stalking;
Whereas there are national organizations, local victim service organizations, prosecutors’ offices, and police departments that stand ready to assist stalking victims and who are working diligently to craft competent, thorough, and innovative responses to stalking;
Whereas there is a need to enhance the criminal justice system’s response to stalking and stalking victims, including aggressive investigation and prosecution; and
Whereas Congress urges the establishment of January, 2006 as National Stalking Awareness Month: Now, therefore, be it 
 
That—
(1)it is the sense of Congress that—
(A)National Stalking Awareness Month provides an opportunity to educate the people of the United States about stalking;
(B)all Americans should applaud the efforts of the many victim service providers, police, prosecutors, national and community organizations, and private sector supporters for their efforts in promoting awareness about stalking; and
(C)policymakers, criminal justice officials, victim service and human service agencies, nonprofits, and others should recognize the need to increase awareness of stalking and availability of services for stalking victims; and
(2)Congress urges national and community organizations, businesses in the private sector, and the media to promote, through National Stalking Awareness Month, awareness of the crime of stalking. 
 
